internal_revenue_service department of the treasury number release date index number person to contact telephone number washington dc in re refer reply to cc intl plr-103372-01 date date taxpayer subsidiary date a individual a individual b individual c dear legend this replies to a letter from your authorized representative dated date requesting an extension of time under sec_301_9100-3 for taxpayer on behalf of subsidiary to make the election provided by sec_953 in accordance with notice_89_79 1989_2_cb_392 for the taxable_year ended on date a a separate ruling letter has addressed taxpayer’s request for an extension of time to elect to file a consolidated federal_income_tax return under sec_1_1502-75 the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the above material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process individual a is the associate director of taxpayer individual b is the president of subsidiary and individual c is a senior manager with cpa firm the affidavits submitted by individuals a b and c describe the circumstances surrounding the failure_to_file the sec_953 election the information submitted establishes that the request for relief was submitted before the failure_to_file the sec_953 election was discovered by the service sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a plr-103372-01 taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government notice_89_79 provides that the election to be treated as a domestic_corporation under sec_953 to be effective for a taxable_year must be filed by the due_date prescribed in sec_6072 with extensions for the united_states income_tax return that is due if the election becomes effective in the present situation notice_89_79 fixes the time to make the election under sec_953 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth under sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer and subsidiary satisfy sec_301_9100-3 accordingly an extension of time is granted until days from the date of this ruling letter to make the election provided by sec_953 in accordance with notice_89_79 for the taxable_year ended on date a the granting of an extension of time is not a determination that taxpayer on behalf of subsidiary is otherwise eligible to file the sec_953 sec_301_9100-1 no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented a copy of this ruling letter should be associated with the sec_953 election this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely allen goldstein reviewer office of the associate chief_counsel international
